Citation Nr: 0930928	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to January 29, 2009.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from January 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1944 to December 1947 and from September 1950 to 
December 1966.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Honolulu, Hawaii Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 0 percent 
rating for bilateral hearing loss.  In November 2008, this 
matter was remanded for further development.  A June 2009 
rating decision granted an increased ( to 10 percent) rating 
for the hearing loss, effective January 29, 2009 (the date of 
a VA examination showing the schedular criteria for a 10 
percent rating were met, resulting in the "staged" ratings 
listed).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 29, 2009, the Veteran's hearing acuity 
was not shown to be worse than level II in either ear.

2.  From January 29, 2009, the Veteran's acuity is now shown 
to have been worse than level V in the right ear, or worse 
than level IV in the left ear.


CONCLUSIONS OF LAW

1.  A compensable rating for the Veteran's bilateral hearing 
loss was not warranted prior to January 29, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA, VII, Diagnostic Code (Code) 6100, 4.86 
(2008).

2.  From January 29, 2009 a rating in excess of 10 percent 
for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, 
VII, Code 6100, 4.86 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Letters in July 2003 and December 2008 provided the Veteran 
notice of the evidence needed to support his claim and 
advised of his and VA's responsibilities in the development 
of the claim.  The December 2008 VCAA letter contained the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The claim was thereafter readjudicated 
(curing any notice timing defect).  See July 2009 
supplemental statement of the case.

Regarding VA's duty to assist, all pertinent medical evidence 
has been secured.  The Veteran was afforded VA examinations 
in August 2003, July 2005 and January 2009.  VA's duty to 
assist him in this matter is met.

Factual Background

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

In March 2002, the RO granted service connection for 
bilateral hearing loss, rated noncompensable, effective from 
August 2001.  The Veteran submitted the instant claim for 
increase in June 2003.

On August 2003 official audiometry, puretone thresholds, in 
decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
20
25
55
70
LEFT
/
10
25
60
65

The average puretone thresholds were 43 decibels for the 
right ear and 38 for the left.  Speech audiometry revealed 
recognition ability of 86 percent in each ear.

On July 2005 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
15
45
60
80
LEFT
/
15
40
65
65

The average puretone thresholds were 50 decibels for the 
right ear and 46 for the left.  Speech audiometry revealed 
recognition ability of 84 percent each ear 



On January 2009 official audiometry, puretone thresholds, in 
decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
75
LEFT
20
15
70
70
75

The average puretone thresholds were 53 decibels for the 
right ear and 50 for the left.  Speech audiometry revealed 
speech recognition ability of 74 percent in the right ear and 
of 78 percent in the left ear.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here the RO has assigned 
"staged" ratings based on such findings. 

Prior to January 29, 2009

Essentially the competent evidence regarding the severity of 
the Veteran's hearing loss disability prior to January 2009 
consists of the reports of official audiometry in August 2003 
and in July 2005.  When the puretone threshold and speech 
discrimination testing results found on August 2003 testing 
are compared to the criteria in 38 C.F.R. § 4.85, Table VI, 
they reflect that the Veteran had level II hearing acuity in 
each ear, warranting (under Table VII) a 0 percent rating 
under Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, was 
not shown.

When the puretone testing and discrimination scores on July 
2005 official audiometry are compared to the criteria in 
38 C.F.R. § 4.85, Table VI, they likewise reflect level II 
hearing acuity in each ear, warranting (under Table VII) a 0 
percent rating under Code 6100.  Again, an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86), which would warrant rating under the alternate 
criteria of Table VIA, was not shown.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that prior January 29, 2009, neither ear showed 
hearing acuity worse than Level II.  Consequently, prior to 
that date a schedular compensable rating for hearing loss 
disability was not warranted.

From January 29, 2009

The medical evidence pertaining to the severity of the 
Veteran's bilateral hearing loss from January 29, 2009 
consists essentially of the report of the VA audiological 
evaluation on that date.  When the puretone threshold and 
speech discrimination findings on that examination are 
compared to the criteria in 38 C.F.R. § 4.85, Table VI, they 
reflect that the Veteran has hearing acuity Level V in the 
right ear and Level IV in the left ear, warranting (under 
Table VII) a 10 percent rating under Code 6100.  An 
exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.  The Board 
finds that the VA examination was adequate to address the 
rating questions raised.   The examiner noted for the record 
the functional impairment that results from the Veteran's 
hearing loss (i.e., that he has difficulty understanding 
conversation).  The Veteran himself reported the impact of 
the disability on his employment.  He indicated that he is 
employed in security, and that if he would require use of 
hearing aids, such is prohibited in his work, and he would 
have to seek other employment.  He has not since indicated 
that such has occurred.  Accordingly, a schedular rating in 
excess of 10 percent is not warranted for the Veteran's 
hearing loss disability from January 29, 2009.

Extraschedular consideration:

The levels of hearing acuity (and associated impairment, 
difficulty understanding conversation) shown by the record 
are contemplated by the 10 percent rating assigned, and 
consequently, the schedular criteria are not shown to be 
inadequate.   See Thun v. Peake, 22 Vet. App. 111 (2008).  

Furthermore, nothing in the record suggests that the 
disability picture presented by the Veteran's loss disability 
is exceptional.  While he has indicated that hearing aids are 
prohibited in his type of employment, and that he may have to 
seek other employment in he future, he has not indicated that 
such has occurred.  Consequently, referral for consideration 
of an extraschedular evaluation under 38 C.F.R. § 3.321 is 
not warranted.  





ORDER

A compensable rating for bilateral hearing loss prior to 
January 29, 2009, is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from January 29, 2009, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


